                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

TIFFANY M. WASHINGTON,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       CASE NO. 1:17-cv-00528-TFM-MU
                                              )
MARK T. ESPER, et al.,                        )
                                              )
                                              )
       Defendants.                            )

                                             ORDER

       Pending before the Court is Plaintiff’s Motion for Leave to Amend Complaint (Doc. 81,

filed 3/19/20), in which Plaintiff, now proceeding pro se, seeks leave to amend her complaint to

bring five new claims for breach of contract. Plaintiff attaches to the motion a “Third Amended

Complaint” and other documents. Docs. 81-1 to 81-7. Defendants timely responded that they do

not oppose the motion to amend. Doc. 83.

       The Court notes it never granted the motion for leave to file the proposed Second Amended

Complaint to which Plaintiff cites (Doc. 58-1). Rather, on July 19, 2019, the Court granted the

motion to stay and held the motion to amend in abeyance pending the resolution of the companion

case in the D.C. Circuit. See Doc. 63. After the stay was lifted, the Court instructed Plaintiff to

refile a motion to amend and a proposed amended complaint in accordance with its ruling on

related matters because certain issues from the prior motion had been rendered moot by the D.C.

Circuit’s ruling. See Doc. 79. The newly filed Motion for Leave to Amend (Doc. 81) is Plaintiff’s

response to that Order and thus supersedes Plaintiff’s prior attempt (Doc. 58). Likewise, Plaintiff’s

proposed “Third Amended Complaint” (Doc. 81-1) would actually be the second amended

complaint. The Court also notes that the numbering of the proposed amended complaint begins at

                                            Page 1 of 2
Paragraph 47. Nevertheless, the proposed pleading does not appear to be intended as an addendum

to a prior version of the complaint, but rather, as a stand-alone document. Moreover, the Court

construes pro se pleadings liberally. See Dixon v. Hodges, 887 F.3d 1235, 1237 (11th Cir. 2018)

(citing Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008)). Therefore, the Court construes

the document entitled “Third Amended Complaint” as the Second Amended Complaint.

       Accordingly, the motion for leave to amend (Doc. 81) is GRANTED. The Clerk of Court

is DIRECTED to docket Plaintiff’s “Third Amended Complaint” (Doc. 81-1) as the operative

Second Amended Complaint in this case.

       DONE and ORDERED this 31st day of March 2020.


                                           /s/ Terry F. Moorer
                                           TERRY F. MOORER
                                           UNITED STATES DISTRICT JUDGE




                                          Page 2 of 2
